REDMANN, Chief Judge,
dissenting.
$535,000 for general damages for plaintiff’s injuries is more than I would have awarded as trier of fact. Under the Louisiana supreme court’s rulings, however, that is not the test on appellate review. Some triers of fact are more liberal than others, and C.C. 2324.1 gives “much discretion” to the trier of fact in fixing damages in cases of quasi offenses. Appellate review may hold the trier of fact’s award excessive or inadequate only “for articulated reason,” Reck v. Stevens, 373 So.2d 498, 501 (La. 1979). I cannot articulate any reason why the award is reversibly excessive as an abuse by the trial judge of the “much discretion” he “must be left” under C.C. 2324.1.